DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiners are very grateful for applicant’s attorney, Paul Fournier’s, time in conducting the February 9, 2021 interview and wish to sincerely thank Attorney Fournier therefor.

Response to Amendment
Applicant’s amendment filed February 19, 2021 has been entered. Claims 1-6 and 9-16 remain pending in the application, while claims 7 and 8 are presently canceled.

Allowable Subject Matter
Claims 1-6 and 9-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAL BOGACKI
Examiner
Art Unit 2157





/James Trujillo/Supervisory Patent Examiner, Art Unit 2157